By the Court,

Paine, J.
• The decision of this appeal depends entirely on the question whether the act commonly *472called the mortgage stay law, was applicable to suits pending at the time of its passage, which the majority of the court, in the case of Ogden vs. Lockwood & Glidden, have at the present term decided in the negative. The point was re-argued in this case, but our view remains unchanged. We think the language of the act clearly includes only actions thereafter commenced, and those in which judgment had theretofore been rendered. And although including the latter indicates that the legislature would have included actions then pending if their attention had been called to it; yet as the legislation is retroactive in its character, we do not feel warranted in extending it by construction beyond the clear intent of the act, as shown by the language used.
The judgment is affirmed with costs.